Although grave doubts were entertained by each member of the court at the hearing, of this case whether there was such usage in equity as to authorize the appointment of a receiver in a case like this, we have reached the conclusion that it may be done. The authorities upon the subject are cited in brief furnished us by the defendant in error, and we note Section 401 of Alderson on Receivers; Section 494 of Beech on Receivers, and Section 576 of High on Receivers, as well as the cases noted in the brief under these authorities, and accordingly we conclude that the court had authority to appoint the receiver.
The facts upon which the court acted are not before us and the result is that the judgment of the court of common pleas is affirmed.